UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY MICHAEL JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:04-cr-00357-NCT-1)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Michael Jordan, Appellant Pro Se.           Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby   Michael    Jordan       appeals   the    district    court’s

order denying his motion for reduction of sentence, pursuant to

18 U.S.C. § 3582(c) (2006).            We have reviewed the record and

find no abuse of discretion by the district court.                   Accordingly,

we affirm for the reasons stated by the district court.                      United

States   v.    Jordan,    No.    1:04-cr-00357-NCT-1          (M.D.N.C.    May   25,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before   the    court    and    argument      would   not   aid    the   decisional

process.



                                                                           AFFIRMED




                                          2